Response to petition for rehearing by
Judge O’Rear:
Appellant thinks the opinion is not clear in its meaning. We decide that in sales by appellant and others doing 'similar business, where the oils are delivered from its wagons, and the sales are to retail dealers for resale, thle transaction comes under section 4224, Ky. St., 1903, involved in the appeal. For each wagon so engaged a license fee of $5 per annum must be paid, which is the license fee for the use of that wagon anywhere in the State. If the sales from the wagon are -to others than retail dealers for resale, the act is peddling (Standard Oil Co. v. Commonwealth, 80 S. W., 1150, 26 Ky. Law Rep., 142); and, to do that character of business, appellant must take out a peddler’s license, being $50 per year for one person with two horse wagon, $40 for one person with one horse wagon, and $20 additional for each additional person accompanying the wagon. Those fees are for the whole State. For the county, one-fourth as much as' is charged for the whole State.